Citation Nr: 1819333	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral pes cavus, to include as secondary to service-connected bilateral calluses.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Board remanded the above-listed issue for further development.  That development having been conducted to the extent possible, the matter is again before the Board for appellate review.


FINDING OF FACT

The Veteran's bilateral pes cavus is not etiologically related to an in-service injury, event, or disease, to include as secondary to his service-connected bilateral calluses.


CONCLUSION OF LAW

The criteria for entitlement to direct or secondary service connection for bilateral pes cavus have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board notes that a significant number of VA treatment records have been added to the claims file since the last supplemental statement of the case.  Generally, a supplemental statement of the case (SSOC) must be issued by the Agency of Original Jurisdiction (AOJ) when new evidence is received.  An exception to this general rule is when the additional evidence is either duplicative or not relevant to the issue on appeal.  38 CFR 20.1304(c).  In this case, the treatment records do not document any treatment for pes cavus or provide any opinions as to the relationship between the Veteran's pes cavus to his active duty service.  There have also been more recent VA examinations done, but for unrelated medical and psychiatric conditions, and those reports contain no information about his pes cavus.  Accordingly, the Board may proceed with the adjudication of the pending claims as a SSOC is not required since the evidence is not relevant to the issue at hand.

The regulations pertinent to this decision were initially provided in the December 2012 Statement of the Case and most recently in the January 2016 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran contends that his bilateral pes planus is etiologically related to his active duty service.  Alternatively, he argues that his service-connected bilateral calluses caused or aggravated his bilateral pes cavus.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

Service treatment records reflect the Veteran was treated for bilateral calluses in June, July, and August 1971.  The Veteran was diagnosed with pes cavus during a March 2010 VA examination.

The Veteran was afforded a VA examination in October 2015 to determine the etiology of his pes cavus.  The examiner opined that it was less likely than not that the Veteran's currently diagnosed pes cavus was etiologically related to his active duty service, to include his in-service treatment for calluses, because pes cavus is related to the Veteran's foot type, which created more weight bearing pressure under the fifth metatarsal bilaterally.

In compliance with the 2017 remand, the RO obtained an addendum opinion to determine whether the Veteran's bilateral pes cavus was caused or aggravated by his service-connected bilateral calluses in July 2017.  The examiner reviewed the Veteran's entire claims file and relevant medical treatises.  The examiner explained that pathophysiologically and biomechanically, current podiatric and biomechanical literature lack sufficient biometrically-based, clinical evidence to support the concept that pes cavus is caused by calluses of the feet.  The pes cavus foot construct is "primarily a sagittal plane deformity" that results in excessive dorsiflexion attitude of the rearfoot in relation to the forefoot.  Clinically, the examiner found there was a plantarflexed first ray leading to a one through five valgus relationship, metatarsus adductus and/or rearfoot varus.  The gait cycle is supoitory gait and weakness of the triceps surae muscles leading to a decreased ability to create heel off in late stance.  Etiologically, the foot architecture is congenital or acquired.  Accordingly, the examiner opined it was less likely than not that the Veteran's pes cavus was caused or aggravated by his service-connected callouses.

The Board finds the October 2015 and July 2017 nexus opinions to be highly probative.  The October 2015 VA examiner opined it was less likely than not that the Veteran's pes cavus was directly related to his active duty service because pes cavus is caused by a foot type that results in more weight bearing on the fifth metatarsal.  The July 2017 VA examiner conducted a thorough review of the Veteran's claims file and the pertinent medical literature and concluded that his bilateral pes cavus was not caused or aggravated by his service-connected bilateral calluses because, as outlined above, there was no clinical evidence of a link between pes cavus and calluses as pes cavus is caused by the architecture of the foot.

VA treatment records do not show any treatment for bilateral pes cavus.  The claims file contains no other evidence that the Veteran's bilateral pes cavus is directly related to his active duty service or was caused or aggravated by his service-connected bilateral calluses.  There are no medical opinions to the contrary.  The Veteran's contentions are not competent evidence since the question of etiology relates to the anatomy and mechanics of the feet, which is something a lay person cannot merely observe and report.

The elements for service connection for bilateral pes cavus have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral pes cavus, to include as secondary to service-connected bilateral calluses, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


